Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/17/2020.   
Claims 1-8 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeno et al (US 20160218583 A1) in view of Nagase et al (US 20100314192 A1).  
As for claim 1, Ikeno discloses an electric actuator, comprising: 
a motor (20) which has a rotor (45) having a motor shaft (46) extending along a central axis and a stator (42) facing the rotor in a radial direction, 
a motor case (41) for housing the motor, and a deceleration mechanism (30) [0035] coupled to one axial side of the motor shaft (Figs. 1-2); 
wherein the motor case has: 
a case cylinder portion (41a) which houses the stator and has an opening portion on the other axial side (Fig. 2), and 
a lid (51) which covers the opening portion of the case cylinder portion; 
wherein the lid has: 
a top plate portion (plate in radial plane) covering the opening portion of the case cylinder portion, 
an outer cylinder portion (wall portion) extending in an axial direction from an outer peripheral edge of the top plate portion and surrounding the case cylinder portion from a radial outer side, 

Ikeno failed to disclose said lid having an inner cylinder portion positioned on a radial inner side of the outer cylinder portion and extending from the top plate portion toward the one axial side, an axial length of the outer cylinder portion is larger than an axial length of the inner cylinder portion; so that said annular groove portion which takes the outer cylinder portion and the inner cylinder portion as side walls.  
Nagase discloses an electric actuator, comprising: a motor with case, wherein the motor case has: 
a lid (108, Fig.7); wherein the lid has: an inner cylinder portion (inner of recess for 109) positioned on a radial inner side of the outer cylinder portion and extending from the top plate portion toward the one axial side, an axial length of the outer cylinder portion is larger than an axial length of the inner cylinder portion (Fig. 7), 
an annular groove portion (recess for 109) which takes the outer cylinder portion and the inner cylinder portion as side walls, and an annular seal member (109) which is housed in the annular groove portion and seals the opening portion of the case cylinder portion; the annular seal member is housed in the annular groove portion in a state of being in contact with an outer peripheral surface of the inner cylinder portion (Fig. 7).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have said lid having a 
As for claim 2, Ikeno in view of Nagase discloses the electric actuator according to claim 1, wherein the annular seal member is housed in the annular groove portion in a state of pressing the outer peripheral surface of the inner cylinder portion from the radial outer side (as being in radially pressed state).  
As for claim 3, Ikeno in view of Nagase discloses the electric actuator according to claim 1, wherein the annular seal member is housed in the annular groove portion in a state of pressing the outer peripheral surface of the inner cylinder portion from the radial outer side and pressing an inner peripheral surface of the outer cylinder portion from the radial inner side (as being in radially pressed state).
As for claim 4, Ikeno in view of Nagase discloses the electric actuator according to claim 1, and since the annular seal member is expanded state when inserted so that being in radially pressed state, it is obvious that wherein a radial width of the annular seal member is smaller than the radial width of the annular groove portion in a state that the annular seal member is removed from the lid.  
As for claim 5, Ikeno in view of Nagase discloses the electric actuator according to claim 1, wherein in the top plate portion, an axial thickness of an annular region overlapping the annular groove portion as viewed in the axial direction is larger than an .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeno in view of Nagase, and in further view of Ozawa et al (US 20150162798 A1).  
As for claim 7, Ikeno in view of Nagase discloses the claim 7, except the lid has a plurality of screw insertion holes penetrating the lid in the axial direction.  Ozawa discloses a lid (16) has a plurality of screw insertion holes (for screw 28) penetrating the lid in the axial direction.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for mounting the motor.  
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834